El Juez Asociado Señor Cókdova Davila,
emitió la opinión del tribunal.
Eduardo Méndez inició nn procedimiento de injunction -contra el Municipio de Aguadilla y Juan Bautista García Méndez. El Hon. Enrique S. Mestre, juez de la corte donde .se radicó el pleito, se inhibió de conocer del mismo, alegando que desde que tomó posesión de su cargo se ha venido in-Mbiendo de conocer de casos en los cuales ba sido parte Eduardo Méndez Quiñones y que a menos que existan ra-zones poderosas para ello, no debe apartarse de sus prece-dentes decisiones. Decretada la inhibición, se citó a las par-tes de acuerdo con el artículo 84 del Código de Enjuicia-miento Civil, para trasladar el caso a la corte correspon-diente. Al discutirse la cuestión del traslado, el demandado Juan B. García Méndez hizo constar- que los fundamentos *704aducidos por la orden de la corte para decretar la inhibición no están sostenidos por la ley ni por la jurisprudencia. A raíz de estas manifestaciones se dictó la siguiente resolu-ción :
“La corte, no habiendo habido convenio ni estipulación entre las partes para elegir el tribunal a que debe trasladarse este caso a virtud del auto de inhibición esponte- sua, designa la Corte de Distrito» de Mayagüez, por ser la que tiene sus salones más próximos a la de este tribunal.”
Solicitaron los demandados que se reconsiderara la refe-rida orden y se dejara, sin efecto el traslado de la causa para la Corte de Distrito de Mayagüez y la inhibición decretada, por el Hon. Juez Mestre. Negóse éste a reconsiderar su resolución, y entonces el demandado Juan B. G-arcía Méndez: acudió a esta corte solicitando la revisión de las órdenes de-inhibición y de traslado, por considerarlas nulas y sin nin-gún efecto legal.
No se hacen constar en los autos las razones que tuvo el Juez de la corte inferior para inhibirse de conocer del litigio iniciado por Eduardo Méndez. El Juez se limita a decir que se ha inhibido en casos anteriores y que no debeapartarse de los precedentes establecidos. El peticionario ha cuestionado los motivos en que parece basarse la inhibición. El hecho de que el Juez se haya inhibido en pleitos; anteriores no es una razón legal para inhibirse en un pleitoposterior. Esta corte ignora cuáles fueron los fundamentos legales que tuvo el Juez Mestre para inhibirse en los litigios en que ha sido parte Eduardo Méndez. No estamos en condiciones de afirmar ni negar la existencia de esos fundamentos, porque no surgen de los autos, pero como la suficiencia de esas razones ha sido cuestionada y se ha negadala reconsideración de la orden dictada a solicitud del demandado y peticionario Juan B. García Méndez, entendemosque el Juez ha debido hacer constar en autos los motivosque tuvo para decretar dicha orden y no limitarse a decir-*705que se inhibe abora porque ba venido inhibiéndose en pleitos anteriores.
Cuando un juez se inhibe de conocer de un pleito, sin oposición de ninguna de las partes, y traslada el caso de acuerdo con el artículo 84 del Código de Enjuiciamiento Civil, debe presumirse que su decisión fué correcta y que le-galmente se hallaba incapacitado para actuar. Cuando existe objeción, sin embargo, y se discute el hecho de que el juez está legalmente incapacitado, entonces los autos deben de-mostrar las razones que tuvo dicho juez para decretar la inhibición.
En el caso de Bates v. Casey, 61 Tex. 593, la corte se expresó así:
“Esta causa fué trasladada del Condado a la corte de distrito debido a que el juez del condado estaba incapacitado para juzgarla. Los motivos de su incapacidad no han sido consignados en los autos ni creemos nosotros que sea necesario consignarlos cuando el juez se recusa a sí mismo, a menos que sean atacados antes de que la causa sea elevada a este tribunal. Si una parte desea discutir el hecho de que el juez del condado está incapacitado, puede, en virtud de su objeción, establecer las razones de la supuesta incapacidad en los autos, tanto en la corte de distrito como en la corte del condado. Cualquier decisión impropia sobre la materia puede ser revisada en apelación por esta Corte, trayéndose a nuestra atención" como un caso de error.
“Pero cuando tal objeción no ha sido hecha, y el récord demuestra, como en el presente caso, que el juez trasladó la causa por hallarse incapacitado, la presunción conclusiva debe estar en favor de su de-cisión, y de la jurisdicción de la corte de distrito.”
Es verdad que en el presente caso no se trata de una apelación, sino de un recurso de certiorari; pero, a nuestro juicio, se sirve mejor a la justicia interviniendo oportunamente por medio de este procedimiento extraordinario que esperando corregir los errores que puedan haberse cometido en una apelación, por la razón de que si en último caso se decidiera que el juez no se hallaba legalmente incapacitado, tendría que tramitarse nuevamente el pleito ante *706é'l, todo lo cual constituiría una dilación indebida en la ad-ministración de justicia.

Opinamos que deben revocarse las órdenes de inhibición y de traslado decretadas en 13 y 31 de agosto de 1936 res-pectivamente.

El Juez Presidente Señor del Toro no intervino.